Citation Nr: 9932300	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to a compensable evaluation for right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife 


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from January 1986 through 
January 1990.  His appeal ensues from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Buffalo, New York (RO), which denied the benefit 
sought on appeal.


FINDING OF FACT

The veteran's service-connected right inguinal hernia repair 
more nearly approximates a postoperative recurrent hernia 
that is readily reducible and well supported by truss or 
belt. 


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for right 
inguinal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1-4.14, 4.7, 4.114, Diagnostic 
Code 7338 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a March 1998 rating decision 
which established service connection for the disability at 
issue and assigned an initial, noncompensable disability 
evaluation effective from September 17, 1997.  The veteran 
alleges that the evaluation initially assigned his right 
inguinal hernia should be increased to reflect more 
accurately the severity of his symptomatology.  Accordingly, 
the Board of Veterans' Appeals (Board) is to consider the 
entire period of the veteran's disability in order to provide 
for the possibility of staged ratings.  Staged ratings are 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The veteran's allegation that he is entitled to an increased 
evaluation, standing alone is sufficient to establish a well-
grounded claim for a higher evaluation under 38 U.S.C.A. § 
5107(a) (West 1991).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994);  Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  The Board is also satisfied that the VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

The RO evaluated the veteran's right inguinal hernia as being 
0 percent disabling pursuant to Diagnostic Code (DC) 7338.  
Under DC 7338, a noncompensable disability evaluation is 
warranted for an inguinal hernia where the hernia is small, 
reducible, or without true hernia protrusion or where it is 
not operated, but is remediable.  A 10 percent evaluation is 
warranted for an inguinal hernia that is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is assignable for a small 
inguinal hernia that is postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  Where the hernia is large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, or when considered inoperable, a 60 
percent disability evaluation is warranted. 

The RO based the initial noncompensable disability evaluation 
on a review of service medical records, post-service medical 
records dated March 1991 through August 1997, and the results 
of a December 1997 VA examination.  Service medical records 
show that in December 1989, the veteran underwent right 
inguinal herniorrhaphy.  Post-service medical records reveal 
that the veteran continued to experience recurrent right 
inguinal hernia necessitating surgical repair utilizing mesh 
implants in March 1991 and August 1997.  

In December 1997, the veteran was afforded a VA examination.  
At that time, the VA examiner noted that the veteran had some 
discomfort in the area of the hernia, but stated that this 
was in no way disabling.  The examiner also indicated that 
there was no evidence of recurrent hernia and he diagnosed 
the veteran as being status post inguinal hernia repair.   

Treatment records dated July 1998 through January 1999 from 
the Guthrie Medical Group, P.C. reflect that the veteran was 
diagnosed with status post repair of multiple recurrent 
inguinal hernias.  He complained of intermittent pain and a 
sensation of weakness in the right groin area.  It was noted 
that the veteran walked with discomfort and was slightly bent 
over and limping on the right side.  He was advised to avoid 
heavy lifting.  In January 1999, the veteran was advised to 
remain out of work for a short time.  Likewise, a January 
1999 medical record from the Guthrie Medical Group, P.C. 
reflects that the veteran complained of pain radiating down 
the medial aspect of his right upper leg.  John C. Prindle, 
M.D., a physician with the Guthrie Medical Group, indicated 
that the veteran's pain was likely due to inguinal strain, 
however, he speculated that the pain could be the result of 
nerve entrapment in the scar tissue associated with the 
veteran's hernia repair.   

During the September 1999 Travel Board hearing, the veteran 
testified that due to his service-connected right inguinal 
hernia, he had been given a permanent reassignment of work 
duties in conjunction with his employment as a mail handler 
for the United States Postal Service.  Specifically, he 
indicated that he has restrictions on the amount that he can 
lift, push or pull at work.  The veteran further indicated 
that he has been told that his right inguinal and leg pain 
may be due to  nerve entrapment secondary to his hernia 
repair.  The veteran also testified that he continues to 
experience pain in the right inguinal area and that sometimes 
the pain radiates into his right leg.  He also described 
experiencing achiness and the sensation of straining in the 
right inguinal area.  In order to alleviate these symptoms, 
the veteran wears a truss or compression shorts.  The 
veteran's wife testified that the veteran is limited in what 
he can physically do at work due to his inguinal hernia.  The 
veteran and his wife both testified that the veteran's 
opportunities for promotion at work have been affected by his 
inability to perform certain activities due to his inguinal 
hernia. 

While the most recent VA examiner reported that the veteran's 
inguinal hernia is not recurrent, arguably, the evidence 
indicates otherwise, in that he has undergone surgical repair 
of the hernia on three separate occasions (1989, 1991, 1997).  
Further, the veteran continues to experience pain and 
weakness in the right inguinal area.  The Board finds that, 
while the medical evidence does not show a current hernia, 
and the weight of the recently dated private evidence 
indicates that the veteran has pain due to a right inguinal 
strain rather than scar tissue or nerve entrapment from a 
hernia repair, it supports the conclusion that the veteran's 
right inguinal hernia has necessitated three surgical repairs 
and is productive of pain.  Additionally, the veteran 
testified that he wears a truss and/or compression shorts in 
order to provide support for the right inguinal hernia.  It 
is the Board's judgment that the evidence of record shows 
that the disability picture more nearly approximates a 
postoperative recurrent hernia that is readily reducible and 
well supported by truss or belt.  Accordingly, a 10 percent 
disability evaluation pursuant to DC 7338 is warranted.  A 
staged rating or rating other than 10 percent since September 
17, 1997 is not warranted.  Fenderson, supra.  As the 
evidence does not show that the veteran's hernia is 
unoperated irremediable, not well supported by a truss, not 
readily reducible, or inoperable, a rating in excess of 10 
percent is not warranted.   

The Board has also considered whether the veteran is entitled 
to an extraschedular rating for unemployability pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
Specifically, the evidence of record does not establish that 
the veteran's disability caused by his right inguinal hernia 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  While the 
veteran and his wife testified that the veteran's ability to 
perform certain job duties as a mail handler for the United 
States Postal Service has been limited, the record does not 
include any corroborating evidence such as a statement from 
his employer, or a medical opinion indicating that the 
veteran's hernia has a marked adverse effect on his 
employment.  In the absence of such evidence, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996);  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent disability evaluation for right inguinal hernia 
is granted, subject to the statutory and regulatory 
provisions governing the payment of VA monetary benefits.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

